DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 10/7/2020 have been received and entered. Claims 1-21 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
IDSs submitted by the applicants has been considered.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowable over the prior art of record because the prior arts of record fail to teach interrelationship performance operation as recited in the claims 1, 8 and 15. The closest prior art, Hursan (US 20090198446) in figures 1, 2, 11 and 12, discloses data acquisition tool (well logging instrument 10) comprising: one or more nuclear magnetic resonance sensors (8); a data acquisition processor (electronic circuit 9) communicatively coupled to the one or more NMR sensors (NMR probe 8), a first memory storing instruction cause the data acquisition processor to perform operation (e.g. pars 0007-0009) comprising: acquiring data of earth formation fluid at the one or more NMR sensors (NMR 8) varying at least one of a magnetic field gradient (G) and an inter-echo time (TE), and acquiring additional data (from NMR 8); .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Hursan (US 7,705,592) discloses two dimensional T1/T2 App-T2 App processing of multi-Gradient NMR data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY J TOATLEY can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/BRYAN BUI/               Primary Examiner, Art Unit 2865